Citation Nr: 0844534	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-05 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Joseph P. Calandriello, 
Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The veteran served on active duty from April 1955 to March 
1958, and from January 1959 to February 1976.   A death 
certificate reflects that the veteran died in May 2005.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought on 
appeal.

In May 2008, the appellant testified before a Decision Review 
Officer sitting at the RO.  A copy of the hearing transcript 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of 
the veteran's death.  On her substantive appeal, received in 
February 2007, the appellant indicated that she would like to 
testify at a BVA hearing via videoconference; such a hearing 
was scheduled in December 2008.  However, while the appellant 
was present for the hearing, her representative was unable to 
attend due to an unexpected health condition.  According to a 
report of contact, dated on the day of the scheduled hearing, 
the appellant and her representative requested that the 
hearing be rescheduled. 

The Board finds that, given the above-noted circumstances and 
the fact that the appellant provided a timely request for a 
new hearing date, good cause has been shown to reschedule her 
videoconference hearing.  See 38 C.F.R. §§ 20.700, 20.702 
(2008).  It is a basic principle of veterans' law that the 
Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 
(West 2002).  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video 
conference hearing at the RO, with 
appropriate notification to the appellant 
and her representative.  After a video 
conference hearing is conducted, or if 
the appellant withdraws the hearing 
request or fails to report for the 
scheduled hearing, the claims folder 
should be returned to the Board for 
appellate review.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




